DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/11/2022 has been entered.
As per instant Amendment, Claims 1, 9 and 17 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made Non-FINAL. 

Response to Arguments
In attempt to promote compact prosecution, the Examiner has contacted the Applicants for possible amendments to move the case forward. However, the Applicants and the Examiner could not come up with an agreement.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new reference Sambamurthy et al. (US 2014/0283059) used to address the limitations.
The amended claims 1, 9 and 17 have been addressed in rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (“Du,” US 2015/0242605) in view of DASAR et al. (“Dasar,” US 2016/0180094) and Sambamurthy et al. (“Sambamurthy,” US 2014/0283059).

Regarding claim 1: Du discloses a method of providing continuous user authentication for resource access control, the method comprising:
launching a continuous authentication service at a first device, the first device comprising a processor, a memory, and one or more sensors configured to collect authentication information (Du: ¶0038 FIG. 2, a continuous authentication system 200 is shown that may be implemented by mobile device 100 to perform authentication with an authenticating entity 250; ¶0026 the system may be a computing device (e.g., a mobile device 100), which may include one or more processors 101, a memory 105, [] a number of sensors);
receiving authentication information comprising one or more explicit authentication information and one or more implicit authentication information (Du: ¶0033 user-inputted data for authentication (e.g., names, IDs, passwords, PINs, etc.); ¶0039 authentication strength function block 220 may [] receive biometric sensor information from biometric sensors, [] non-biometric sensor data from non-biometric sensors);
updating the current value of a security state based on a response to the performing of the implicit authorization for the one or more implicit authentication information (Du: ¶0041 continuously updating and transmitting a trust coefficient to an authenticating entity to provide continuous or quasi-continuous authentication; ¶0042 a trust coefficient (TC) may be a level of trust based upon a data input, such as user data inputs (e.g., username, password, etc.), non-biometric sensor inputs (e.g., GPS location, acceleration, orientation, etc.), biometric sensor inputs (e.g., fingerprint scan from a fingerprint sensor, facial or iris scan from a camera, voiceprint, etc.); ¶0034 the trust coefficient may convey the current level of authentication of a user of a mobile device 100);
receiving a request for access to a resource of the first device (Du: ¶0045 preference setting function block 210 may receive as inputs one or more specified preferences of the user, specified preferences from one or more applications or services from the authenticating entity that the user may wish to interact with);
determining, by the continuous authentication service, the updated current value of the security state, the current value of the security state based in part on a time interval between a receipt time of the authentication information and a current time (Du: ¶0055 the dynamic nature of trust coefficients and continuous authentication with reference FIG. 3. FIG. 3 illustrates the dynamic nature of the trust coefficient in the continuous authentication methodology. For example, the y-axis illustrates a dynamic trust coefficient with various levels (e.g., level 4-complete trust; level 3-high trust; level 2-medium trust; level 1-low trust; level 0-mistrust; and level -1-high mistrust) and the x-axis represents time; ¶0056 At this point b'), a completely trusted status has been acquired (e.g. level 4 complete trust). However, as shown at point c), the trust level begins to decline as time progresses; ¶0057 Again, at point e), as time proceeds, the trust level again decays. Then, at point f), re-authentication is needed to bring the trust coefficient back to level 4 complete trust); and
controlling access to the resource based on the current value of the security state (Du: ¶0067 as shown in graph 612, various access controls may be continuously collected and updated, and, as shown in graph 614, based upon this continuous updating for continuous authentication (e.g. first a fingerprint scan, next a facial scan from a camera, next a GPS update, etc.), access control can reach 100% and access will be authenticated).
Du does disclose a continuous authentication system but does not explicitly disclose a continuous authentication service at a boot time, to store a current value, and storing the update current value of the security state in the memory.
However, Dasar discloses a continuous authentication service at a boot time (Dasar: ¶0034 during an initial boot process of the IHS, secure boot module 236 dynamically performs an authentication check of UEFI images 212-218 within IHS 100 [] this initial authentication check is performed regardless of the particular mode (i.e., secure boot enabled versus secure boot disabled) in which the IHS is being booted up, including when the initial boot process is performed with the secure boot disabled);
to store a current value (Dasar: ¶0046 following each authentication check [] processor also records the results of the authentication check); and
storing the update current value of the security state in the memory (Dasar: ¶0046 following each authentication check and/or as a result of the authentication check, processor 105 updates a list of identifiers 232 of UEFI images for each driver that is checked (block 410), and processor also records the results of the authentication check within an entry of the list (e.g. P/F 234)). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dasar with the system/method of Du to include a continuous authentication service at a boot time.
One would have been motivated to dynamically performing an authentication check of drivers within the information handling system (IHS) during an initial boot process (Dasar: ¶0009).
Du in view of Dasar does not explicitly disclose performing, by the continues authentication service, implicit authorization for the one or more implicit authentication information, at a time interval scheduled by the continues authentication service.
However, Sambamurthy discloses performing, by the continues authentication service, implicit authorization for the one or more implicit authentication information, at a time interval scheduled by the continues authentication service (Sambamurthy: ¶0079 a rule for a user may identify that images of the user are to be taken every five seconds together with screen captures of the display; ¶0117 continuous monitoring [] takes snapshots of the user together with the screen captures 152 periodically. For example, every 5 seconds although other intervals are also possible).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sambamurthy with the system/method of Du and Dasar to include performing, by the continues authentication service authorization for authentication information, at a time interval scheduled by the continues authentication service.
One would have been motivated to performing continuous authentication operations to validate an identification of the user based on the periodic images (Sambamurthy: ¶0012).

Regarding claim 2: Du in view of Dasar and  Sambamurthy discloses the method of claim 1.
Du further discloses requesting, by the continuous authentication service, authentication information, at a time scheduled by the continuous authentication service (Du: ¶0056 at point d), re-authentication of the trust coefficient is needed as the trust level has decreased down to level 3 trust. At this point, another input may be needed such as an eye scan via a camera);
updating the current value of the security state based on a response to the request for authentication information (Du: ¶0041 continuously updating and transmitting a trust coefficient to an authenticating entity to provide continuous or quasi-continuous authentication; ¶0042 a trust coefficient (TC) may be a level of trust based upon a data input, such as user data inputs (e.g., username, password, etc.), non-biometric sensor inputs (e.g., GPS location, acceleration, orientation, etc.), biometric sensor inputs (e.g., fingerprint scan from a fingerprint sensor, facial or iris scan from a camera, voiceprint, etc.); ¶0034 the trust coefficient may convey the current level of authentication of a user of a mobile device 100).
Dasar further discloses storing the updated current value of the security state in the memory (Dasar: ¶0046 following each authentication check and/or as a result of the authentication check, processor 105 updates a list of identifiers 232 of UEFI images for each driver that is checked (block 410), and processor also records the results of the authentication check within an entry of the list (e.g. P/F 234)).
The motivation is the same that of claim 1 above.

Regarding claim 3: Du in view of Dasar and  Sambamurthy discloses the method of claim 2.
Du further discloses wherein the response to requesting for authentication information comprises a report of a failure to obtain the one or more implicit authentication information (Du: ¶0068 as time increases, the level of the dynamic trust coefficient begins to decline to point x), a low level trust, however, the decline may be stopped at point x') (at a baseline low-level trusted status); ¶0061 the process may begin again with requesting a high level of authentication, such as a fingerprint scan via a fingerprint sensor or a username and password, such that, at point y')).

Regarding claim 5: Du in view of Dasar and  Sambamurthy discloses the method of claim 1.
Du further discloses receiving, via a communication interface, interaction status information from a second device (Du: ¶0077 with reference to trust broker interaction 1110, each device (e.g., Device A-mobile and Device B-authenticating entity such as another mobile device, e.g., peer-to-peer) may include a trust broker that interacts with a continuous authentication manager (CAM) and a continuous authentication engine (CAE) on each device [...] the trust-broker interaction with the continuous authentication manager and/or continuous authentication engine of the user device may be maintained over a secure interface); and
determining the current value of the security state based, at least in part, on the interaction status information (Du: ¶0068 by utilizing continuous authentication data (graph 712), inputs may be continuously collected ( e.g. GPS location, touch screen finger scan, etc.), and even through access control is met (graph 714) and access is granted, an intruder may still be detected. For example, an intruder designation may be detected (e.g., an unknown GPS location), access control will drop and access will be denied, until a stronger authentication input is requested and received by the mobile device, such as a fingerprint scan).

Regarding claim 6: Du in view of Dasar and  Sambamurthy discloses the method of claim 1.
Du further discloses sending, via the communication interface, the current value of the security state to a second device (Du: ¶0078 local trust broker (TB) 902 of mobile device 100 may be configured to exchange one or more privacy vectors (PVs) and trust vectors (TVs) with authenticating entity 250 for authentication purposes); and
controlling access to a resource of the second device based on the current value of the security state (Du: ¶0067 as shown in graph 612, various access controls may be continuously collected and updated, and, as shown in graph 614, based upon this continuous updating for continuous authentication (e.g. first a fingerprint scan, next a facial scan from a camera, next a GPS update, etc.), access control can reach 100% and access will be authenticated).

Regarding claim 7: Du in view of Dasar and  Sambamurthy the method of claim 1.
Du further discloses wherein the one or more explicit authentication information comprises information received by the first device in response to a user prompt to provide authentication information at a sensor of the one or more sensors of the first device (Du: ¶0061 requesting a high level of authentication, such as a fingerprint scan via a fingerprint sensor).

Regarding claim 8: Du in view of Dasar and  Sambamurthy discloses the method of claim 7.
Du further discloses wherein the one or more explicit authentication information comprises one or more of a personal identification number (PIN), a password, a traced pattern on a screen, a result of a fingerprint scan, or a result of a voice recognition operation (Du: ¶0033, second column lines 13-15 data input may refer to user-inputted data for authentication (e.g., names, IDs, passwords, PINs, etc.) or any other data of interest for authentication).

Regarding claim 9: Du discloses a first electronic device providing continuous user authentication for resource access control, the first electronic device comprising:
a processor (Du: fig. 1 item 101);
one or more sensors configured to collect authentication information (Du: fig. 1 items 167, 137 etc.); and
a memory comprising instructions (Du: fig. 1 item 105), which when executed by the processor, cause the first electronic device to:
launch a continuous authentication service at the first electronic device (Du: ¶0038 FIG. 2, a continuous authentication system 200 is shown that may be implemented by mobile device 100 to perform authentication with an authenticating entity 250),
receive authentication information comprising one or more of explicit authentication information and one or more implicit authentication information (Du: ¶0033 user-inputted data for authentication (e.g., names, IDs, passwords, PINs, etc.); ¶0039 authentication strength function block 220 may [] receive biometric sensor information from biometric sensors, [] non-biometric sensor data from non-biometric sensors),
update the current value of a security state based on a response to the performing of the implicit authorization for the one or more implicit authentication information (Du: ¶0041 continuously updating and transmitting a trust coefficient to an authenticating entity to provide continuous or quasi-continuous authentication; ¶0042 a trust coefficient (TC) may be a level of trust based upon a data input, such as user data inputs (e.g., username, password, etc.), non-biometric sensor inputs (e.g., GPS location, acceleration, orientation, etc.), biometric sensor inputs (e.g., fingerprint scan from a fingerprint sensor, facial or iris scan from a camera, voiceprint, etc.); ¶0034 the trust coefficient may convey the current level of authentication of a user of a mobile device 100);
receive a request for access to a resource of the first electronic device (Du: ¶0045 preference setting function block 210 may receive as inputs one or more specified preferences of the user, specified preferences from one or more applications or services from the authenticating entity that the user may wish to interact with),
determine, by the continuous authentication service, the update current value of the security state, the current value of the security state based on in part on a time interval between a receipt time of the authentication information and a current time (Du: ¶0055 the dynamic nature of trust coefficients and continuous authentication with reference FIG. 3. FIG. 3 illustrates the dynamic nature of the trust coefficient in the continuous authentication methodology. For example, the y-axis illustrates a dynamic trust coefficient with various levels (e.g., level 4-complete trust; level 3-high trust; level 2-medium trust; level 1-low trust; level 0-mistrust; and level -1-high mistrust) and the x-axis represents time; ¶0056 At this point b'), a completely trusted status has been acquired (e.g. level 4 complete trust). However, as shown at point c), the trust level begins to decline as time progresses; ¶0057 Again, at point e), as time proceeds, the trust level again decays. Then, at point f), re-authentication is needed to bring the trust coefficient back to level 4 complete trust), and 
control access to the resource based on the current value of the security state (Du: ¶0067 as shown in graph 612, various access controls may be continuously collected and updated, and, as shown in graph 614, based upon this continuous updating for continuous authentication (e.g. first a fingerprint scan, next a facial scan from a camera, next a GPS update, etc.), access control can reach 100% and access will be authenticated).
Du does disclose a continuous authentication system but does not explicitly disclose to store a current value, a continuous authentication service at a boot time, and store the updated current value of the security state in the memory.
However, Dasar discloses to store a current value (Dasar: ¶0046 following each authentication check [] processor also records the results of the authentication check);
store the updated current value of the security state in the memory (Dasar: ¶0046 following each authentication check and/or as a result of the authentication check, processor 105 updates a list of identifiers 232 of UEFI images for each driver that is checked (block 410), and processor also records the results of the authentication check within an entry of the list (e.g. P/F 234)); and 
a continuous authentication service at a boot time (Dasar: ¶0034 during an initial boot process of the IHS, secure boot module 236 dynamically performs an authentication check of UEFI images 212-218 within IHS 100 [] this initial authentication check is performed regardless of the particular mode (i.e., secure boot enabled versus secure boot disabled) in which the IHS is being booted up, including when the initial boot process is performed with the secure boot disabled). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dasar with the system/method of Du to include a continuous authentication service at a boot time.
One would have been motivated to dynamically performing an authentication check of drivers within the information handling system (IHS) during an initial boot process (Dasar: ¶0009).
Du in view of Dasar does not explicitly disclose perform, by the continues authentication service, implicit authorization for the one or more implicit authentication information, at a time interval scheduled by the continues authentication service.
However, Sambamurthy discloses perform, by the continues authentication service, implicit authorization for the one or more implicit authentication information, at a time interval scheduled by the continues authentication service (Sambamurthy: ¶0079 a rule for a user may identify that images of the user are to be taken every five seconds together with screen captures of the display; ¶0117 continuous monitoring [] takes snapshots of the user together with the screen captures 152 periodically. For example, every 5 seconds although other intervals are also possible).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sambamurthy with the system/method of Du and Dasar to include perform, by the continues authentication service authorization for authentication information, at a time interval scheduled by the continues authentication service.
One would have been motivated to performing continuous authentication operations to validate an identification of the user based on the periodic images (Sambamurthy: ¶0012).

Regarding claims 10-11: Claims 10-11 are similar in scope to claims 2-3, respectively, and are therefore rejected under similar rationale.

Regarding claims 13-16: Claims 13-16 are similar in scope to claims 5-8, respectively, and are therefore rejected under similar rationale.

Regarding claim 17: Du discloses a non-transitory computer-readable medium comprising instructions, which when executed by a processor, causes a first device to:
launch a continuous authentication service at the first device, the first device comprising the processor, a memory, and one or more sensors configured to collect authentication information (Du: ¶0038 FIG. 2, a continuous authentication system 200 is shown that may be implemented by mobile device 100 to perform authentication with an authenticating entity 250; ¶0026 the system may be a computing device (e.g., a mobile device 100), which may include one or more processors 101, a memory 105, [] a number of sensors),
receive authentication information comprising one or more explicit authentication information and one or more implicit authentication information (Du: ¶0033 user-inputted data for authentication (e.g., names, IDs, passwords, PINs, etc.); ¶0039 authentication strength function block 220 may [] receive biometric sensor information from biometric sensors, [] non-biometric sensor data from non-biometric sensors),
update the current value of a security state based on a response to the performing of the implicit authorization for the one or more implicit authentication information (Du: ¶0041 continuously updating and transmitting a trust coefficient to an authenticating entity to provide continuous or quasi-continuous authentication; ¶0042 a trust coefficient (TC) may be a level of trust based upon a data input, such as user data inputs (e.g., username, password, etc.), non-biometric sensor inputs (e.g., GPS location, acceleration, orientation, etc.), biometric sensor inputs (e.g., fingerprint scan from a fingerprint sensor, facial or iris scan from a camera, voiceprint, etc.); ¶0034 the trust coefficient may convey the current level of authentication of a user of a mobile device 100);
receive a request for access to a resource of the first device (Du: ¶0045 preference setting function block 210 may receive as inputs one or more specified preferences of the user, specified preferences from one or more applications or services from the authenticating entity that the user may wish to interact with),
determine, by the continuous authentication service, a current value of the security state, the current value of the security state based in part on a time interval between a receipt time of the authentication information a current time (Du: ¶0055 the dynamic nature of trust coefficients and continuous authentication with reference FIG. 3. FIG. 3 illustrates the dynamic nature of the trust coefficient in the continuous authentication methodology. For example, the y-axis illustrates a dynamic trust coefficient with various levels (e.g., level 4-complete trust; level 3-high trust; level 2-medium trust; level 1-low trust; level 0-mistrust; and level -1-high mistrust) and the x-axis represents time; ¶0056 At this point b'), a completely trusted status has been acquired (e.g. level 4 complete trust). However, as shown at point c), the trust level begins to decline as time progresses; ¶0057 Again, at point e), as time proceeds, the trust level again decays. Then, at point f), re-authentication is needed to bring the trust coefficient back to level 4 complete trust), and
control access to the resource based on the current value of the security state (Du: ¶0067 as shown in graph 612, various access controls may be continuously collected and updated, and, as shown in graph 614, based upon this continuous updating for continuous authentication (e.g. first a fingerprint scan, next a facial scan from a camera, next a GPS update, etc.), access control can reach 100% and access will be authenticated).
Du does disclose a continuous authentication system but does not explicitly disclose a continuous authentication service at a boot time, to store a current value, and store the update current value of the security state in the memory.
However, Dasar discloses a continuous authentication service at a boot time (Dasar: ¶0034 during an initial boot process of the IHS, secure boot module 236 dynamically performs an authentication check of UEFI images 212-218 within IHS 100 [] this initial authentication check is performed regardless of the particular mode (i.e., secure boot enabled versus secure boot disabled) in which the IHS is being booted up, including when the initial boot process is performed with the secure boot disabled);
to store a current value (Dasar: ¶0046 following each authentication check [] processor also records the results of the authentication check); and
store the update current value of the security state in the memory (Dasar: ¶0046 following each authentication check and/or as a result of the authentication check, processor 105 updates a list of identifiers 232 of UEFI images for each driver that is checked (block 410), and processor also records the results of the authentication check within an entry of the list (e.g. P/F 234)). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dasar with the system/method of Du to include a continuous authentication service at a boot time.
One would have been motivated to dynamically performing an authentication check of drivers within the information handling system (IHS) during an initial boot process (Dasar: ¶0009).
Du in view of Dasar does not explicitly disclose perform, by the continues authentication service, implicit authorization for the one or more implicit authentication information, at a time interval scheduled by the continues authentication service.
However, Sambamurthy discloses perform, by the continues authentication service, implicit authorization for the one or more implicit authentication information, at a time interval scheduled by the continues authentication service (Sambamurthy: ¶0079 a rule for a user may identify that images of the user are to be taken every five seconds together with screen captures of the display; ¶0117 continuous monitoring [] takes snapshots of the user together with the screen captures 152 periodically. For example, every 5 seconds although other intervals are also possible).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sambamurthy with the system/method of Du and Dasar to include perform, by the continues authentication service authorization for authentication information, at a time interval scheduled by the continues authentication service.
One would have been motivated to performing continuous authentication operations to validate an identification of the user based on the periodic images (Sambamurthy: ¶0012).

Regarding claims 18-19: Claims 18-19 are similar in scope to claims 2-3, respectively, and are therefore rejected under similar rationale.


Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (“Du,” US 2015/0242605) DASAR et al. in view of (“Dasar,” US 2016/0180094) and Sambamurthy et al. (“Sambamurthy,” US 2014/0283059) in further view of Sheller et al. (“Sheller,” US 2014/0366111).

Regarding claim 4: Du in view of Dasar and Sambamurthy discloses the method of claim 2.
Du in view of Dasar and  Sambamurthy does not explicitly disclose wherein the time of requesting for authentication information is scheduled to minimize a number of requests for the one or more explicit authentication information.
However, Sheller discloses wherein the time of requesting for authentication information is scheduled to minimize a number of requests for the one or more explicit authentication information (Sheller: ¶0085 the CACM 108 is further configured to select the presence data to minimize power consumption when the confidence score is sufficiently high and to avoid selecting active factors that require user participation unless the confidence score decreases so that session closure is possible. Security may thus be enhanced by evaluating human and/or specific user presence (including both positive and negative data) during a session. User experience may be enhanced by maintaining the confidence score above the close session threshold when possible without requesting user participation).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sheller with the system/method of Du, Dasar and Sambamurthy to include the time of requesting for authentication information is scheduled to minimize a number of requests.
One would have been motivated to performing a continuous authentication confidence module configured to determine a confidence score corresponding to a likelihood that an authenticated user remains present during a session (Sheller: ¶0013).

Regarding claim 12: Claim 12 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Regarding claim 20: Claim 20 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439